Citation Nr: 0421634	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  04-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 40 percent initial 
evaluation for service-connected diabetes mellitus from July 
9, 2001, which was reduced to 20 percent disabling effective 
from September 1, 2003.

2.  Entitlement to an initial evaluation in excess of 20 
percent prior to July 9, 2001, in excess of 40 percent for 
diabetes mellitus prior to September 1, 2003, and in excess 
of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issue of entitlement to an initial evaluation in excess 
of 20 percent prior to July 9, 2001, in excess of 40 percent 
for diabetes mellitus prior to September 1, 2003, and in 
excess of 20 percent thereafter, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for a favorable disposition of the claim 
addressed in this decision has been obtained.

2.  The evidence indicates that, at the time of the November 
2001 rating reduction proposal and the September 2003 rating 
decision implementing that proposal, although the veteran was 
prescribed a restricted diet and regulation of activities, it 
did not specifically show that the veteran was not prescribed 
insulin.

3.  At the time of the September 2003 reduction of a 40 
percent evaluation to 20 percent, that evaluation had not 
been in effect for five years.

4.  The medical evidence reflecting that the veteran was not 
prescribed insulin at the time the RO proposed the reduction 
in November 2001 is essentially in equipoise with clinical 
evidence suggesting that the veteran was prescribed or needed 
insulin treatment.


CONCLUSION OF LAW

Restoration of a 40 percent schedular evaluation for the 
veteran's service-connected diabetes mellitus II is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1, 4.13, 
4.119, Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and notify

In light of the decision below, the veteran has been informed 
of the evidence necessary to substantiate his claim.  
Pertinent identified medical and other records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

II.  Applicable laws and regulations

There is no question that VA has the responsibility to reduce 
a disability rating when the facts of a particular case 
warrant such action under the law.  The regulations note that 
"[o]ver a period of many years, a veteran's disability claim 
may require ratings in accordance with changes in laws, 
medical knowledge and his or his physical or mental 
condition."  38 C.F.R. § 4.1.  However, the circumstances 
under which rating reductions can occur are limited by 
regulation.

Procedurally, VA regulations provide that, where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified of the 
contemplated action, furnished detailed reasons for the 
action proposed, and must be given 60 days in which to 
present additional evidence and 30 days to request a 
predetermination hearing for the purpose of showing that 
compensation should not be reduced.  Thereafter, if 
additional evidence is not received, a final rating will be 
promulgated and the award will be reduced, effective from the 
last day of the month in which the 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e), (i).

Moreover, a claim as to whether a rating reduction is proper 
must be resolved in the veteran's favor unless the 
preponderance of the evidence weighs against the claim.  
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  A rating 
reduction case is not a rating increase case.  Id.

For disabilities with ratings that have continued for long 
periods of time (i.e., five years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by full and complete examinations; 
reduction on the basis of a single examination is prohibited.  
38 C.F.R. § 3.344(a), (b).  The Court of Appeals for Veterans 
Claims (the Court) has discussed the application of 38 C.F.R. 
§ 3.344.  That regulation provides in pertinent part that:  
(1) the entire record of examinations and the medical history 
must be reviewed to ascertain whether the recent examination 
was full and complete; (2) examinations that are less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis for reduction; (3) 
ratings on account of diseases subject to temporary and 
episodic improvement will not be reduced on any one 
examination, except where all evidence warrants a conclusion 
of sustained improvement and that such improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).

The duration of a rating is measured from the effective date 
assigned for that rating until the effective date of the 
actual reduction.  See Brown (Kevin) v. Brown, 5 Vet. App. 
413, 418 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) (where 
VA reduces the veteran's rating without observing applicable 
laws and regulations, the rating is void ab initio, and the 
Court will set aside the decision as not in accordance with 
the law.);  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 
(1992).

In this case, the veteran's 20 percent evaluation for his 
service-connected diabetes mellitus had not been in effect 
for five years as of the September 2003 reduction, and 38 
C.F.R. § 3.344 is not specifically applicable.  However, even 
when 38 C.F.R. § 3.344 is not specifically applicable, VA 
must determine that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in the use of 
descriptive terms.  See 38 C.F.R. § 4.13.

Pursuant to the above provisions, the Court has held that 
"the RO and Board are required in any rating reduction case 
to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown (Kevin), supra, 5 Vet. App. at 421.  
Additionally, in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under the ordinary 
conditions of life and work.  Id.

III.  Analysis

The Board's notes that the RO has not advised the veteran of 
38 C.F.R. § 3.105(e), which governs the procedural process 
when a reduction in evaluation, and consequent reduction in 
compensation, is proposed.  In addition, the RO treated the 
issue as a claim for an increased evaluation in excess of 20 
percent in the statement of the case rather than a 
determination as to the propriety of the reduction.  The RO 
failed to advise the veteran of the appropriate burden of 
proof.  The Court has stated that, where a reduction in 
evaluation is at issue, the government bears the burden of 
proving the propriety of the proposed reduction; the veteran 
does not bears the burden of proof to establish that the 
reduction is improper.

At the time of the November 2002 proposal to reduce the 
veteran's 40 percent evaluation to 20 percent, the 40 percent 
evaluation had been in effect since July 2001, a period of 
approximately six months.  Diagnostic Code 7913 provides for 
a 40 percent evaluation when diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  
Thus, it was not necessary to apply 38 C.F.R. § 3.344, since 
the veteran's 40 percent evaluation had not been in effect 
for five years.  Nevertheless, the Court has determined that 
other, more general, regulations are applicable, even where 
the evaluation at issue has not been in effect for five years 
or more.

As noted above, even where an evaluation has not been in 
effect for five years, and 38 C.F.R. § 3.344 is not 
applicable, if a reduction in an evaluation is at issue, 
discussion of the disability in light of the whole recorded 
history is required, with consideration of whether the 
evidence reflects an actual change of the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Brown, 5 Vet. App. 420-
421.  In evaluating the evidence, the Board must determine 
whether these principles were correctly applied.  In order to 
consider whether the evidence of record at the time of the 
September 2003 rating decision reducing the evaluation 
supported the decision, the Board must first review the 
evidence of record establishing improvement in the disability 
before the evaluation may be reduced.

The Board notes that a VA examination was never requested to 
determine whether the veteran was taking insulin when the RO 
proposed the reduction in a November 2001 rating decision.  
It appears that the RO reached its decision based on VA 
outpatient records dated since 1999 and statements provided 
by the veteran.  The primary basis of the reduction was that 
the veteran was not taking insulin at the time, which was 
required by Diagnostic Code 7319 for a 40 percent rating.  
The RO concluded that its decision to assign a 40 percent 
rating was clear and unmistakable error because the evidence 
of record at the time failed to show that the veteran was 
taking insulin.  

While the outpatient records on file at the time of the 
November 2002 proposal to reduce are ambiguous with respect 
to whether the veteran was taking insulin, they nevertheless 
show that the veteran's diabetes was receiving continuing 
treatment, and that he met the other criteria for a 40 
percent rating.  Subsequent VA outpatient treatment records 
from September 2003 appear to indicate that the veteran had 
been prescribed insulin at some time before that date because 
he was requesting a refill of his prescription for insulin.  
Therefore the question arises, when was the veteran first 
prescribed insulin.  According to a subsequent December 2003 
VA examination report, the examiner diagnosed the veteran 
with insulin dependent diabetes mellitus.  

Following the proposal to reduce his evaluation, the veteran 
then submitted private clinical evidence, which disclosed 
that he was taking insulin.  The RO determined in the 
September 2003 rating decision that this evidence did not 
warrant an evaluation in excess of 20 percent, but failed to 
discuss how the evidence affected the burden of proof to 
determine the propriety of the rating reduction.  As noted 
above, the burden of proof, or, more specifically, which 
party bears the burden of proof, is different in a claim for 
an increase than in a disagreement with the propriety of 
reduction of an evaluation.  Furthermore, no VA examination 
was requested during this time to address this clinical 
issue.

Moreover, the RO did not discuss whether the preponderance of 
the evidence supported a finding that there was material 
improvement in the veteran's disability based upon all the 
facts that were then of record, including the increasing 
severity of the diabetes mellitus treatment.

Unless the preponderance of the evidence favors reduction in 
a disability evaluation, the veteran is entitled to 
restoration of an assigned evaluation.  The evidence of 
record does not include a VA examination in November 2001, 
when the RO proposed to reduce the veteran's 40 percent 
rating.  Therefore, there was no affirmative evidence that 
demonstrated support for a reduction of the evaluation.  The 
Board finds that the evidence of record in November 2001, 
when the RO proposed the reduction as to whether the 
veteran's symptoms more nearly approximated the criteria for 
a 40 percent evaluation for diabetes mellitus or the criteria 
for a 20 percent evaluation were essentially in equipoise as 
of November 2002.  Where the evidence is in equipoise, and 
the issue is the propriety of a reduction, the veteran is 
entitled to restoration of the prior evaluation.  Brown 
(Kevin), 5 Vet. App. at 417-19.  It is clear that the veteran 
is currently on insulin, and was on insulin at the time the 
rating reduction went into effect in September 2003.  
Therefore, the appeal must be granted.


ORDER

The appeal for restoration of a 40 percent evaluation for 
service-connected diabetes mellitus II is granted.


REMAND

Prior to the filing of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  In light of recent decisions issued 
by the United States Court of Appeals for 
Veterans Claims (Court), the RO must 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002).  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a) 
(West 2002), and any other applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

?	Specifically, the AMC should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
have treated or evaluated him for 
diabetes mellitus since January 
2004, the date of the statement of 
the case.  When the requested 
information and any necessary 
authorization are received, the AMC 
should obtain a copy of all 
indicated records.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any event, the RO should 
associate with the claims file any more 
recent records pertaining to VA treatment 
or evaluation of the veteran for the 
disability at issue.

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  After the above has been 
accomplished, to the extent possible, the 
RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected diabetes mellitus.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  

?	The examiner should comment on 
whether the veteran's diabetes 
mellitus is controlled, and include 
a discussion as to the methods used 
to achieve control, specifically 
stating whether the veteran is on a 
restricted diet and whether the 
veteran requires insulin, and if so 
how frequently.  

?	The examiner should identify any 
activities the veteran must regulate 
as a result of diabetes and should 
provide an assessment concerning the 
frequency of any episodes of 
ketoacidosis or hypoglycemic 
reactions requiring hospitalizations 
or visits to a diabetic care 
provider.  

?	The examiner should also indicate 
whether the diabetes has resulted in 
progressive loss of weight and 
strength, and should identify the 
nature and severity of any 
complications of diabetes mellitus 
such as retinopathy or peripheral 
neuropathy.  Any necessary tests 
should be performed.

5.  Then, the RO should undertake any 
other development it determines to be 
indicated.

6.  After the above has been completed, 
the RO should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order. No action is required on the part of the veteran or 
his representative until further notice is received. By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




							(CONTINUED ON NEXT PAGE)

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



